


Exhibit 10.1
Amendment Number 2
To the
Dover Corporation
2012 Equity and Cash Incentive Plan
(Effective as of May 3, 2012)


The following amendment is effective with respect to awards made on or after
August 6, 2014 under the Dover Corporation 2012 Equity and Cash Incentive Plan
(Effective as of May 3, 2012) (the “Plan”):
1.    Section 2 of the Plan entitled "Definitions" is amended by deleting the
following definitions from Section 2 in their entirety and replacing them with
the following:
“Early Retirement I” shall mean the termination of a Participant’s employment
with the Corporation and its Affiliates if, at the time of such termination of
employment, (i) the Participant has at least ten (10) years of service with the
Corporation and its Affiliates (service with an Affiliate shall be credited only
for the period an Affiliate is owned by the Corporation), (ii) the sum of the
Participant’s years of service plus his or her age on the date of such
termination equals at least sixty five (65), (iii) the Participant has attained
age fifty five (55), (iv) the Participant satisfies the notice requirements set
forth in the Plan, and (v) the Participant complies with the non-competition
restrictions in Paragraph 43. In order to be eligible for Early Retirement I or
II, a Participant must give six (6) months advance notice of retirement and must
continue to be employed by the Corporation (or any Affiliate provided such
Affiliate continues to be owned by the Corporation throughout the notice period)
and perform his or her duties throughout such notice period. Failure to satisfy
the notice requirement will render the Participant ineligible for Early
Retirement I and II notwithstanding the satisfaction by the Participant of all
other applicable requirements. Dover’s CEO shall have the authority to reduce or
waive the notice requirement.
“Early Retirement II” shall mean the termination of a Participant’s employment
with the Corporation and its Affiliates if, at the time of such termination of
employment, (i) the Participant has at least fifteen (15) years of service with
the Corporation and its Affiliates (service with an Affiliate shall be credited
only for the period an Affiliate is owned by the Corporation), (ii) the sum of
the Participant’s years of service plus his or her age on the date of such
termination equals at least seventy (70), (iii) the Participant has attained age
sixty (60), (iv) the Participant satisfies the notice requirements set forth in
the Plan, and (v) the Participant complies with the non-competition restrictions
in Paragraph 43. In order to be eligible for Early Retirement II, a Participant
must provide advance notice of such Early Retirement, continue to provide
services, and perform his or her duties throughout such notice period as set
forth in the definition of Early Retirement I above. Dover’s CEO shall have the
authority to reduce or waive the notice requirement.
“Normal Retirement” shall mean (i) the termination of a Participant’s employment
with the Corporation and its Affiliates if, at the time of such termination of
employment, the Participant has attained age sixty five (65), and (ii) the
Participant complies with the non-competition restrictions in Paragraph 43. In
the event that the stock or assets of a business unit of the Corporation or an
Affiliate that employs a Participant is sold, a Participant who has attained age
sixty five (65) and remains employed by such business unit in good standing
through the date of such sale, shall be treated as having terminated employment
with the Corporation and its Affiliates in a Normal Retirement on the date of
such sale, provided that the Participant complies with the non-compete
restrictions in Paragraph 43.
2.    Section 18 of the Plan entitled "Termination of Employment" is amended by
deleting such section in its entirety and replacing it with the following:
“18.    Termination of Employment.
(a)    Death, Disability, Special Circumstances. In the case of a Participant’s
Disability, death, or special circumstances as determined by the Committee, any
purely temporal restrictions remaining with respect to Restricted Stock or
Restricted Stock Unit Awards as of the date of such Disability, death, or such
special circumstances, shall lapse and, if any Performance Targets are
applicable, the Restricted Stock or Restricted Stock Unit Awards shall continue
to vest as if the Participant’s employment had not terminated until the
prescribed time for determining attainment of Performance Targets has passed and
the appropriate determination of attainment of Performance Targets has been
made.
(b)    Normal Retirement. If the Participant’s employment with the Corporation
terminates as a result of Normal Retirement, subject to compliance with the
non-competition provisions of Paragraph 43 below applicable to Normal
Retirement, the Restricted Stock and Restricted Stock Unit Awards shall continue
to vest as if the Participant’s employment had




--------------------------------------------------------------------------------




not terminated until the earlier of (i) sixty (60) months from the date of
termination, and (ii) such time as the remaining temporal restrictions lapse.
If, on the date of such Normal Retirement, the participant holds one or more
performance-based Restricted Stock or Restricted Stock Unit Awards, the oldest
outstanding performance-based Restricted Stock or Restricted Stock Unit Award
shall remain outstanding and the Participant shall be entitled to receive on the
regular payment date for such performance-based Restricted Stock or Restricted
Stock Unit Award the same number of shares that the Participant would have
earned had such Participant been an employee of the Corporation as of such
payment date, subject to the satisfaction of the applicable Performance Targets
and certification by the Committee of the attainment of such Performance Targets
and the amount of the payment to the extent required by Paragraphs 31-32. With
respect to any other performance-based Restricted Stock or Restricted Stock Unit
Awards outstanding on the date of Normal Retirement, the Committee, or if the
Committee delegates to the CEO such authority, the CEO, shall determine in its
sole discretion whether the Participant is eligible to receive any shares with
respect to such awards and, if so, the amount thereof, in which event such
payment shall be made on the regular payment date for such performance-based
Restricted Stock or Restricted Stock Unit Award following the date of the
Participant’s Normal Retirement. Any such payment to a Participant shall be
subject to the satisfaction of the applicable Performance Targets and
certification by the Committee of the attainment of such Performance Targets and
the amount of the payment. Except as provided in this Paragraph 18(b), if the
Participant is the subject of Normal Retirement, all performance-based
Restricted Stock and Restricted Stock Unit Awards held by such Participant shall
be canceled and all of the Participant’s awards thereunder shall terminate as of
the effective date of such Normal Retirement.
(c)      Early Retirement. If the Participant’s employment with the Corporation
terminates as a result of Early Retirement, subject to compliance with the
non-competition provisions of Paragraph 43 below applicable to Early Retirement,
the Restricted Stock and Restricted Stock Unit Awards shall continue to vest as
if the Participant’s employment had not terminated until the earlier of (i)
twenty-four (24) months from the date of termination in the case of Early
Retirement I, thirty-six (36) months from the date of termination in the case of
Early Retirement II, and twelve (12) months in the case of Early Retirement III,
and (ii) such time as the remaining temporal restrictions lapse. With respect to
any outstanding performance-based Restricted Stock or Restricted Stock Unit
Awards on the date of Early Retirement I or II, the Committee, or if the
Committee delegates to the CEO such authority, the CEO, shall determine in its
sole discretion whether the Participant is eligible to receive any shares with
respect to such awards and, if so, the amount thereof, in which event such
payment shall be made on the regular payment date for such performance-based
Restricted Stock or Restricted Stock Unit Award following the date of the
Participant’s Early Retirement I or II. Any such payment to a Participant shall
be subject to the satisfaction of the applicable Performance Targets and
certification by the Committee of the attainment of such Performance Targets and
the amount of the payment to the extent required by Paragraphs 31-32. Except as
provided in this Paragraph 18(c), if the Participant is the subject of Early
Retirement I or II, all performance-based Restricted Stock and Restricted Stock
Unit Awards held by such Participant shall be canceled and all of the
Participant’s awards thereunder shall terminate as of the effective date of such
Early Retirement. If the Participant in the Plan is the subject of Early
Retirement III, all performance-based Restricted Stock and Restricted Stock Unit
Awards held by such Participant shall be canceled and all of the Participant’s
rights thereunder shall terminate as of the effective date of such Early
Retirement III. Notwithstanding the above, if a Participant eligible for Early
Retirement III would also qualify for Early Retirement I or II excluding the
notice requirement, the Participant shall be entitled to the benefits of Early
Retirement I or II, as appropriate.
(d)    Other. If a Participant’s employment with the Corporation voluntarily or
involuntarily terminates for any other reason during the Restricted Period, the
Restricted Stock and Restricted Stock Unit Awards shall be forfeited on the date
of such termination of employment."
3.    Section 22 of the Plan entitled "Effect of Normal Retirement" is amended
by deleting such section in its entirety and replacing it with the following:
"22.    Effect of Normal Retirement. If a Participant’s employment with the
Corporation terminates as a result of Normal Retirement and on the date of such
Normal Retirement the Participant holds one or more Cash Performance Awards, the
oldest outstanding Cash Performance Award shall remain outstanding and the
Participant shall be entitled to receive on the regular payment date for such
Cash Performance Award the same payment that the Participant would have earned
had such Participant been an employee of the Corporation as of such date,
subject to the satisfaction of the applicable Performance Targets and
certification by the Committee of the attainment of such Performance Targets and
the amount of the payment to the extent required by Paragraphs 31-32. With
respect to any other Cash Performance Awards outstanding on the date of Normal
Retirement, the Committee, or if the Committee delegates to the CEO such
authority, the CEO, shall determine in its sole discretion whether the
Participant is eligible to receive any payment with respect to such awards and,
if so, the amount thereof, in which event such payment shall be made on the
regular payment date for such Cash Performance Awards following the date of the
Participant’s Normal Retirement. Any such payment to a Participant shall be
subject to the satisfaction of the applicable Performance Targets and
certification by the Committee of the attainment of such Performance Targets and
the amount of the payment. Except as provided in this Paragraph 22, if the
Participant is the subject of Normal Retirement, all Cash Performance




--------------------------------------------------------------------------------




Awards held by such Participant shall be canceled and all of the Participant’s
awards thereunder shall terminate as of the effective date of such Normal
Retirement."
4.    Section 26 of the Plan entitled "Effect of Normal Retirement" is amended
by deleting such section in its entirety and replacing it with the following:
"26.    Effect of Normal Retirement. If a Participant’s employment with the
Corporation terminates as a result of Normal Retirement and on the date of such
Normal Retirement, the Participant holds one or more Performance Share Awards,
the oldest outstanding Performance Share Award shall remain outstanding and the
Participant shall be entitled to receive on the regular payment date for such
Performance Share Award the same number of shares that the Participant would
have earned had such Participant been an employee of the Corporation as of such
date, subject to the satisfaction of the applicable Performance Targets and
certification by the Committee of the attainment of such Performance Targets and
the amount of the payment to the extent required by Paragraphs 31-32. With
respect to any other Performance Share Awards outstanding on the date of Normal
Retirement, the Committee, or if the Committee delegates to the CEO such
authority, the CEO, shall determine in its sole discretion whether the
Participant is eligible to receive any shares with respect to such awards and,
if so, the amount thereof, in which event such payment shall be made on the
regular payment date for such Cash Performance Share Awards following the date
of the Participant’s Normal Retirement. Any such payment to a Participant shall
be subject to the satisfaction of the applicable Performance Targets and
certification by the Committee of the attainment of such Performance Targets and
the amount of the payment. Except as provided in this Paragraph 26, if the
Participant is the subject of Normal Retirement, all Performance Share Awards
held by such Participant shall be canceled and all of the Participant’s awards
thereunder shall terminate as of the effective date of such Normal Retirement."
5.    Except as specifically amended by the foregoing, the Plan remains in full
force and effect in accordance with the terms thereof prior to such amendment.
6.    The foregoing amendment was duly approved by resolution of the
Compensation Committee of the Board of Directors of Dover Corporation at its
meeting held on August 6, 2014 and shall be effective with respect to awards
made on or after August 6, 2014.






